DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 5-12 directed to inventions non-elected without traverse.  Accordingly, claims 5-12 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

4. 	Claims:
Please cancel claims 5-12.

Allowable Subject Matter
5.	The following is an examiner’s statement of reasons for allowance: 
 	 The Applicant disclosed an image-recording apparatus comprising: a first tank comprising: a first storage chamber configured to store liquid; a liquid supply port through which the liquid in the first storage chamber is configured to be supplied; and a first air communication portion configured to allow the first storage chamber to communicate with an atmosphere; a second tank comprising: a liquid inlet port through which the liquid supplied through the liquid 

6.	U.S. Patent application publication number 2007/0103520 to Wu disclosed a similar invention in Fig. 4. However, unlike in the instant application, Wu is silent about “wherein the liquid inlet port and the liquid outlet port are in communication with the liquid-storage space; wherein the first storage chamber is partitioned by a wall portion into an upper space above the wall portion and a lower space below the wall portion, the wall portion 68extending in the first depthwise direction from a partitioning surface defining the first storage chamber and facing in the first depthwise direction, the wall portion having a gap through which the upper space and the lower space are allowed to communicate with each other; wherein the liquid supply port is in communication with the lower space of the first storage chamber; and wherein the air-communication space of the second storage chamber has a prescribed portion positioned further in the second depthwise direction relative to the liquid outlet port, the prescribed portion of the air-communication space of the second storage chamber having a volume greater than a sum of a volume of the lower space of the first storage chamber and a volume of a portion of the liquid-storage space positioned further in the first depthwise direction relative to the liquid outlet port”.

7.	U.S. Patent application publication number 2001/0024225 to Ishizawa et al. also disclosed a similar invention in Fig. 2. However, unlike in the instant application, Ishizawa et al. are silent about “wherein the liquid inlet port and the liquid outlet port are in communication with the liquid-storage space; wherein the first storage chamber is partitioned by a wall portion into an upper space above the wall portion and a lower space below the wall portion, the wall portion 68extending in the first depthwise direction from a partitioning surface defining the first storage chamber and facing in the first depthwise direction, the wall portion having a gap through which 

8.	U.S. Patent number 6,022,102 to Ikkatai et al. also disclosed a similar invention in Fig. 12. However, unlike in the instant application, Ikkatai et al. are also silent about “wherein the liquid inlet port and the liquid outlet port are in communication with the liquid-storage space; wherein the first storage chamber is partitioned by a wall portion into an upper space above the wall portion and a lower space below the wall portion, the wall portion 68extending in the first depthwise direction from a partitioning surface defining the first storage chamber and facing in the first depthwise direction, the wall portion having a gap through which the upper space and the lower space are allowed to communicate with each other; wherein the liquid supply port is in communication with the lower space of the first storage chamber; and wherein the air-communication space of the second storage chamber has a prescribed portion positioned further in the second depthwise direction relative to the liquid outlet port, the prescribed portion of the air-communication space of the second storage chamber having a volume greater than a sum of a volume of the lower space of the first storage chamber and a volume of a portion of the liquid-storage space positioned further in the first depthwise direction relative to the liquid outlet port”.



10.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.

11.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578.  The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
13.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

15.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAOVI M AMEH/Primary Examiner, Art Unit 2853